DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 2/4/2020.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement filed 2/4/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the website references referred to therein have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Clarification is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 11 of U.S. Patent No. 11,087,888 in view of DEURENBERG RUUD H ET AL ("Application of next generation sequencing in clinical microbiology and infection prevention”, JOURNAL OF BIOTECHNOLOGY, ELSEVIER, December 2016 (2016-12-29), vol. 243 no. 29 pages 16-24).
Claims 1-11 of US 11,087,888 disclose all the limitations of claims 1-10 of instant application, but does not disclose for each node satisfying the infected criterion, screening each node to determine an allocation of next generation genetic sequencing (NGS) resources for each of the nodes, said allocation being determined based on allocating NGS resources to those nodes satisfying the infected criterion for which infection likelihood passes a predetermined threshold.
.  

Claims 11- 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 11 of U.S. Patent No. 11,087,888 in view of Wallace et al (US 20140167917 A2)	
Claims 1-11 of US 11,087,888 disclose all the limitations of claims 11-18 of instant application, but does not expressly disclose receiving information that the at least one infected node has tested negative for the tracked pathogen and in response re-designating the at least one infected node as not infected and setting to zero the infection likelihoods of the at least one infected node and any node having non-zero infection likelihood due solely to contact with the infectious zone of the at least one infected node that has tested negative for the tracked pathogen.  Wallace teaches determining a risk infection based upon exposure (par. 61) and resetting/concluding a compliance workflow for an exposed individual based upon receiving a negative test result for that individual (i.e. node). At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system/method of Claims 1-11 of U.S.  

Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 11 of U.S. Patent No. 11,087,888 in view of Wallace et al (US 20140167917 A2).	
Claims 1-11 of US 11,087,888 disclose all the limitations of claims 19-20 of instant application, but does not expressly disclose: receiving updated information more particularly identifying the tracked pathogen whereby the infectious transmission information for the tracked pathogen is modified; and re-computing the infectious zone on the map along the pathway using the modified infectious transmission information and further adjusting the infection likelihoods of the contacting nodes based on the modified infectious transmission information.  Wallace discloses a system and method for tracking updating the locations of infection and the likelihood of infection from a pathogen (par. 59-60).  At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Claims 1-11 of U.S. Patent No. 11,087,888 with the teaching of Wallace with the motivation of accurately determining/calculating various risk exposures that quantify the risk for infectious diseases (Wallace, par. 34)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RACHEL L. PORTER
Primary Examiner
Art Unit 3626